EXHIBIT 10.2
INDEMNIFICATION AGREEMENT


            This INDEMNIFICATION AGREEMENT (this “Agreement”) dated as of the
25th day of September, 2009 by and between THE DRESS BARN, INC., a Connecticut
corporation (the “Company”), and the person named as Indemnitee on the signature
page hereof (the “Indemnitee”).


WITNESSETH:


            WHEREAS, in recognition of the Indemnitee’s need for substantial
protection against personal liability arising out of his service to the Company
and/or its subsidiaries and affiliates, the Company wishes to provide in this
Agreement for the indemnification of, and the advancing of expenses to, the
Indemnitee as set forth in this Agreement.


            NOW, THEREFORE, in consideration of the premises and the mutual
benefits to be derived from this Agreement, and intending to be legally bound
hereby, the parties hereto hereby agree as follows:


1.  Indemnification.


(a) The Company hereby agrees to indemnify the Indemnitee in the event the
Indemnitee is or becomes a party to or witness or other participant in, or is
threatened to be made a party to or witness or other participant in, any action,
suit or proceedings (including any appeal), whether civil, criminal,
administrative, investigative or other, relating to any occurrence or event
before or after the date hereof, by reason of the fact that the Indemnitee is or
was a director, officer, employee, partner, trustee or agent of, or consultant
to, the Company or any of its subsidiaries or affiliates, or is or was serving
at the request of the Company or any of its subsidiaries or affiliates as a
director, officer, employee, partner, trustee or agent of, or consultant to,
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, including but not limited to any such action, suit or
proceeding (including any appeal), whether civil, criminal, administrative,
investigative or other by any third party or by or in the right of the Company
or any of its subsidiaries or affiliates or any such other corporation,
partnership, joint venture, trust, employee benefit plan or enterprise
(hereinafter called a “Claim”), for and against expenses, including attorneys’
fees, and all other costs, charges and expenses paid, incurred by or assessable
against the Indemnitee in connection with investigating, defending, being a
witness in or participating in, or preparing to defend, be a witness in or
participate in, any Claim (collectively, “Expenses”) and judgments, fines,
penalties, taxes (including excise taxes), and amounts paid or to be paid in
settlement (including all interest, assessments and other charges paid or
payable in respect of the foregoing) incurred by the Indemnitee in connection
with any Claim (collectively, “Damages”).


(b) If requested by the Indemnitee, the Company shall, upon presentation of
bills, statements of account or invoices for Expenses relating to a Claim,
advance to or pay on behalf of the Indemnitee, within 30 days of such request,
any and all Expenses shown on such bills, statements or invoices relating to
such Claim (an “Expense Advance”), upon (i) receipt of a written affirmation of
the Indemnitee’s good faith belief that the Indemnitee conducted himself in good
faith and reasonably believed in the case of conduct in his official capacity,
that his conduct was in the Company’s best interests, and in all other cases,
that his conduct was not opposed to its best interest; and in the case of any
criminal proceeding, he had no reasonable cause to believe his conduct was
unlawful; or that the proceeding involves conduct for which liability has been
eliminated under a provision of the Certificate of Incorporation authorized by
the Connecticut Business Corporation Act (the “CBCA”); (ii) receipt of a written
undertaking by or on behalf of the Indemnitee to repay such Expense Advance in
the event of a final determination, adjudication or judgment (as to which all
rights of appeal have been exhausted or have lapsed) that the Indemnitee is not
entitled to indemnification pursuant to this Agreement; and (iii) if required
under applicable law, a determination is made that the facts then known to those
making the determination would not preclude indemnification under the CBCA.


 
 

--------------------------------------------------------------------------------

 
(c) In the event that the Indemnitee demands indemnification hereunder as a
result of any Claim, the Indemnitee shall provide the Company with notice of
such Claim and shall make available to the Company all information in the
Indemnitee’s possession that reasonably relates to such Claim.  The Company
shall have the right, but not the obligation, to control the defense of the
Indemnitee from such Claim at the Company’s sole cost and expense and by counsel
mutually acceptable to the Company and the Indemnitee.  In the event that the
Company shall elect to exercise such right to control such defense, the
Indemnitee shall have the right to participate in such defense at the
Indemnitee’s sole expense and through counsel of its choice.  No Claim shall be
settled or compromised without the consent of the Company, which shall not be
unreasonably withheld, unless the Company shall have failed, after the lapse of
a reasonable time, but in no event more than 30 days after notice to the Company
of such proposed settlement or compromise, to notify the Indemnitee of the
Company’s reasonable objection thereto.  The Indemnitee’s failure to give timely
notice or to provide copies of documents or to furnish information in connection
with any Claim shall not constitute a defense to any claim for indemnification
by the Indemnitee hereunder except, and only to the extent, that the Company is
materially prejudiced thereby.


(d) If there has not been a Change in Control (as defined in Section 2(b)
hereof), the determination that indemnification of the Indemnitee is permissible
in the circumstances shall be made by the Board of Directors of the Company (the
“Board of Directors”), a committee of the Board of Directors, special legal
counsel or the Company’s shareholders (the “Reviewing Party”) in accordance with
the CBCA, with the method of determination to be chosen by the Board of
Directors.  If there has been a Change in Control, the Reviewing Party shall be
the special legal counsel selected by the Company in accordance with the CBCA
and approved by the Indemnitee (which approval shall not be unreasonably
withheld) unless (i) the Change in Control has been approved by a majority of
the Board of Directors who were directors immediately prior to such Change in
Control and (ii) the individuals who were directors prior to the Change in
Control constitute at least two-thirds of the members of the Board of Directors
as of the date of the determination, in which case the method of determination
shall be chosen by the Board of Directors pursuant to the immediately preceding
sentence.  Subject to Section 7, any determination by the Reviewing Party shall
be conclusive and binding on the Company and the Indemnitee.  The Company
promptly will advise the Indemnitee in writing with respect to any determination
that the Indemnitee is or is not entitled to indemnification, including a
description of any reason or basis for which indemnification has been denied.


 
2

--------------------------------------------------------------------------------

 
2.  Change in Control.


(a) If there has been a Change in Control, except as otherwise provided in
Section 1(d) of this Agreement, special legal counsel shall be selected by the
Company in accordance with the CBCA and approved by the Indemnitee (which
approval shall not be unreasonable withheld) and such special legal counsel
shall determine whether the officer or director is entitled to indemnity
payments and Expense Advances under this Agreement or any other agreement or the
Certificate of Incorporation or By-laws of the Company now or hereafter in
effect relating to Claims for indemnifiable events.  Such special legal counsel,
among other things, shall render its written opinion to the Company and the
Indemnitee as to whether and to what extent the Indemnitee will be permitted to
be indemnified. The Company agrees to pay the reasonable fees of the special
legal counsel and to indemnify fully such special legal counsel against any and
all expenses (including attorneys’ fees), claims, liabilities and damages
arising out of or relating to this Agreement or the engagement of special legal
counsel pursuant hereto.


(b) For purposes of this Agreement, a “Change in Control” shall mean any of the
following events:


1. An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended from time to time (the “Exchange
Act”),  immediately after which such Person has “Beneficial Ownership” (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty-five
percent (25%) or more of the combined voting power of the Company’s then
outstanding Voting Securities; provided, however, that the term “Person” for
purposes of this Section 2(b)(1) shall not include (i) any employee benefit plan
maintained by the Company, or (ii) Elliot or Roslyn Jaffe or any lineal
descendant (the “Jaffe Family”) or any trust or similar entity established by or
for the benefit of any of member of the Jaffe Family;


2. The individuals who, as of the date of this Agreement are members of the
Board of Directors (the “Incumbent Board”), cease for any reason to constitute
at least two-thirds of the members of the Board; provided, however, that if the
election, or nomination for election by the Company’s common shareholders, of
any new director was approved by a vote of at least two-thirds of the Incumbent
Board, such new director shall, for purposes of this Agreement, be considered as
a member of the Incumbent Board; provided further, however, that no individual
shall be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors (a “Proxy Contest”) including by reason of any agreement intended to
avoid or settle any Proxy Contest; or


 
3

--------------------------------------------------------------------------------

 
3. Approval by shareholders of the Company of:


i. A merger, consolidation or reorganization involving the Company, unless such
merger, consolidation or reorganization is a Non-Control Transaction.  A
“Non-Control Transaction” shall mean a merger, consolidation or reorganization
of the Company where: (a) the shareholders of the Company, immediately before
such merger, consolidation or reorganization, own directly or indirectly
immediately following such merger, consolidation or reorganization, at least
fifty-one percent (51%) of the combined voting power of the outstanding voting
securities of the corporation resulting from such merger or consolidation or
reorganization (the “Surviving Corporation”) in substantially the same
proportion as their ownership of the Voting Securities immediately before such
merger, consolidation or reorganization; (b) the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such merger, consolidation or reorganization constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially owning directly or indirectly a
majority of the Voting Securities of the Surviving Corporation; and (c) no
Person other than (i) the Company, (ii) any subsidiary, (iii) any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation, or any subsidiary, or (iv) any Person who,
immediately prior to such merger, consolidation or reorganization had Beneficial
Ownership of twenty-five percent (25%) or more of the then outstanding Voting
Securities) has Beneficial Ownership of twenty-five percent (25%) or more of the
combined voting power of the Surviving Corporation’s then outstanding voting
securities;


ii. A complete liquidation or dissolution of the Company; or


iii. An agreement for the sale or other disposition of all or substantially all
of the assets of the Company to any Person (other than a transfer to a
subsidiary).


3. Establishment of Trust.  Immediately prior to or upon a Change in Control,
the Company shall, upon written request by the Indemnitee, promptly create a
trust (the “Trust”) for the benefit of the Indemnitee and from time to time,
upon written request of the Indemnitee to the Company, shall fund the Trust in
an amount, as set forth in such request, sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request to be incurred
in connection with investigating, preparing for and defending any Claim, and any
and all judgments, fines, penalties and settlement amounts of any and all Claims
from time to time actually paid or claimed, reasonably anticipated or proposed
to be paid.  The terms of the Trust shall provide that (i) the Trust shall not
be revoked or the principal thereof invaded without the written consent of the
Indemnitee; (ii) the trustee of the Trust (the “Trustee”) shall advance in
accordance with Section 1(b) hereof, within 30 days of a request by the
Indemnitee, any and all Expenses to the Indemnitee, not advanced directly by the
Company to the Indemnitee (and the Indemnitee hereby agrees to reimburse the
Trust under the circumstances under which the Indemnitee would be required to
reimburse the Company under Section 1(b)); (iii) the Trust shall continue to be
funded by the Company in accordance with the funding obligation set forth above;
(iv) the Trustee shall promptly pay to the Indemnitee all amounts for which the
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise; (v) the Company shall pay all fees and expenses of the Trustee; and
(vi) all unexpended funds in the Trust shall revert to the Company upon a final
determination by arbitration or court of competent jurisdiction, as the case may
be, that the Indemnitee has been fully indemnified under the terms of this
Agreement.  The Trustee shall be chosen by the Indemnitee.


 
4

--------------------------------------------------------------------------------

 
4. Indemnification for Additional Expenses.  The Company shall indemnify the
Indemnitee against any and all Expenses and, if requested by the Indemnitee,
shall, upon presentation of bills, statements of account or invoices for
Expenses, within 30 days of such request, advance such Expenses shown on such
bills, statements or invoices to the Indemnitee, which are incurred by the
Indemnitee in connection with any claim asserted by or action brought by the
Indemnitee for (i) indemnification or advance payment of Expenses in accordance
with Section 1(b) hereof by the Company under this Agreement, any other
agreement to which the Company and the Indemnitee are parties, any provision of
the Company’s Certificate of Incorporation or By-laws now or hereafter in effect
relating to Claims and/or (ii) recovery under any directors’ and officers’
liability insurance policies maintained by the Company relating to Claims, upon
receipt of a written undertaking by or on behalf of the Indemnitee to repay such
expenses in the event of a final determination, adjudication or judgment (as to
which all rights of appeal have been exhausted or have lapsed) that the
Indemnitee is not entitled to indemnification.  This Section 4 shall not apply
to any claim made by Indemnitee for which indemnity is excluded pursuant to
Section 8.


5. Partial Indemnity; Successful Defense.  If the Indemnitee is entitled under
any provisions of this Agreement to indemnification by the Company for some or a
portion of the Expenses and Damages but not, however, for the total amount
thereof, the Company shall nevertheless indemnify the Indemnitee for the portion
thereof to the maximum amount permitted under applicable law.  Moreover,
notwithstanding any other provision of this Agreement, to the extent that the
Indemnitee has been successful on the merits or otherwise in defense of any or
all Claims or in defense of any issue or matter therein, the Indemnitee shall be
indemnified against any and all Expenses and Damages.


6. Presumptions and Effect of Certain Proceedings.


(a) In making a determination with respect to entitlement to indemnification
hereunder, the Reviewing Party shall, to the fullest extent not prohibited by
law, presume that the Indemnitee is entitled to indemnification under this
Agreement if the Indemnitee has submitted a request for indemnification in
accordance with Section 1(c), and the Company shall, to the fullest extent not
prohibited by law, have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption.  Neither the failure of the Company (including by
its directors or special legal counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because the Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including by
its directors or special legal counsel) that the Indemnitee has not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that the Indemnitee has not met the applicable standard of conduct.
 
 
5

--------------------------------------------------------------------------------

 
(b) If the Reviewing Party shall not have made a determination within 60 days
after receipt by the Company of the request therefor, the requisite
determination of entitlement to indemnification shall, to the fullest extent not
prohibited by law, be deemed to have been made and the Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by the Indemnitee of
a material fact, or an omission of a material fact necessary to make the
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the Reviewing Party in
good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto; and provided, further, that
the foregoing provisions of this Section 6(b) shall not apply (i) if the
determination of entitlement to indemnification is to be made by the Company’s
shareholders pursuant to Section 1(d) and if (A) within 15 days after receipt by
the Company of the request for such determination the Board of Directors has
resolved to submit such determination to the shareholders for their
consideration at an annual meeting thereof to be held within 75 days after such
receipt and such determination is made thereat, or (B) a special meeting of the
Company’s shareholders is called within 15 days after such receipt for the
purpose of making such determination, such meeting is held for such purpose
within 60 days after having been so called and such determination is made
thereat, or (ii) if the determination of entitlement to indemnification is to be
made by special legal counsel pursuant to Section 1(d) or 2(a).
 
(c) For purposes of this Agreement, the termination of any Claim by judgment,
order or settlement (whether with or without court approval), conviction or upon
a plea of nolo contendere or its equivalent, shall not create a presumption that
the Indemnitee did not meet any particular standard of conduct or had any
particular belief or that a court has determined that indemnification is not
permitted by this Agreement or applicable law.
 
(d) For purposes of any determination of good faith, the Indemnitee shall be
deemed to have acted in good faith if the Indemnitee’s action is based on the
records or books of account of the Company, including financial statements, or
on information supplied to the Indemnitee by the directors or officers of the
Company in the course of their duties, or on the advice of legal counsel for the
Company or on information or records given or reports made to the Company by an
independent certified public accountant or by an appraiser or other expert
selected with the reasonable care by  the Company.  The provisions of this
Section 6(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.
 
(e) The knowledge and/or actions, or failure to act, of any director, officer,
trustee, partner, managing member, fiduciary, agent or employee of, or
consultant to, the Company shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.
 
6

--------------------------------------------------------------------------------

 
 
7.  Remedies of the Indemnitee.
 
(a) In the event that (i) a determination is made pursuant to Section 1(d) that
the Indemnitee is not entitled to indemnification under this Agreement, (ii)
advancement of Expenses is not timely made pursuant to 1(b), (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 1(d) within 90 days after receipt by the Company of the request for
indemnification, (iv) payment of indemnification is not made within 10 days
after a determination has been made that the Indemnitee is entitled to
indemnification, or (v) in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or proceeding designed to deny, or
to recover from, the Indemnitee the benefits provided or intended to be provided
to the Indemnitee hereunder, the Indemnitee shall be entitled to an adjudication
in any court in the State of Connecticut having subject matter jurisdiction
thereof and in which venue is proper of his entitlement to such indemnification
or advancement of Expenses, and the Company hereby consents to service of
process and to appear in any such proceeding.  Alternatively, the Indemnitee, at
his option, may seek an award in arbitration to be conducted by a single
arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association.  The Indemnitee shall commence such proceeding seeking
an adjudication or an award in arbitration within 180 days following the date on
which the Indemnitee first has the right to commence such proceeding pursuant to
this Section 7(a).  The Company shall not oppose the Indemnitee’s right to seek
any such adjudication or award in arbitration.
 
(b) In the event that a determination shall have been made pursuant to Section
1(d) that the Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 7 shall be
conducted in all respects as a de novo trial, or arbitration, on the merits and
the Indemnitee shall not be prejudiced by reason of that adverse
determination.  In any judicial proceeding or arbitration commenced pursuant to
this Section 7, the Company shall have the burden of proving the Indemnitee is
not entitled to indemnification or advancement of Expenses, as the case may be.
 
(c) The Company shall, to the fullest extent not prohibited by law, be precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 7 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and shall stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement.  It is the intent of the Company that, to the fullest extent
permitted by law, the Indemnitee not be required to incur legal fees or other
Expenses associated with the interpretation, enforcement or defense of the
Indemnitee’s rights under this Agreement by litigation or otherwise because the
cost and expense thereof would substantially detract from the benefits intended
to be extended to the Indemnitee hereunder.  The Company shall, to the fullest
extent permitted by law, indemnify the Indemnitee against any and all Expenses
and, if requested by the Indemnitee, shall (within 30 days after receipt by the
Company of a written request therefor) advance, to the extent not prohibited by
law, such Expenses to the Indemnitee, which are incurred by the Indemnitee in
connection with any action brought by the Indemnitee for indemnification or
advance of Expenses from the Company under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company
if, in the case of indemnification, the Indemnitee is wholly successful on the
underlying claims; if Indemnitee is not wholly successful on the underlying
claims, then such indemnification shall be only to the extent Indemnitee is
successful on such underlying claims or otherwise as permitted by law, whichever
is greater.
 
 
7

--------------------------------------------------------------------------------

 
8. Exclusions.  Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnification payment
in connection with any Claim:


(a) for which payment has actually been made to or on behalf of the Indemnitee
under any insurance policy or other indemnity provision or source, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision or source; or
 
(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by the Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act or similar provisions of state statutory
law or common law, or (ii) any reimbursement of the Company by the Indemnitee of
any bonus or other incentive-based or equity-based compensation or of any
profits realized by the Indemnitee from the sale of securities of the Company,
as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or
the payment to the Company of profits arising from the purchase and sale by the
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act);
or
 
(c) in connection with any proceeding (or any part of any proceeding) initiated
by the Indemnitee, including any proceeding (or any part of any proceeding)
initiated by the Indemnitee against the Company or its directors, officers,
employees or other indemnitees, unless (i) the Board of Directors authorized the
proceeding (or any part of any proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.
 
9. Contribution.  In the event that the indemnification provided for in this
Agreement is unavailable to the Indemnitee for any reason whatsoever, the
Company, in lieu of indemnifying the Indemnitee, shall contribute to the
Expenses and Damages, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of the related Claim by the Board of Directors
or by the arbitrator, agency or court before which such Claim was brought in
order to reflect (i) the relative benefits received by the Company, or any
subsidiary or affiliate of the Company, and the Indemnitee as a result of the
events and/or transactions giving rise to such Claim and/or (ii) the relative
fault of the Company or any subsidiary or affiliate of the Company (and its
directors, officers, employees and agents other than the Indemnitee) and the
Indemnitee in connection with such events and/or transactions.


10. Interpretation of Indemnity.  It is agreed between the parties that,
although the indemnities and other protections given by the Company to the
Indemnitee are considered necessary, fair and reasonable, if it should be found
that any of the provisions are void as going beyond that which is permitted by
law and if, by deleting part of the wording or by substituting a more restricted
indemnity or protection than that set out in Section 1, such provision would be
valid and enforceable, there shall be substituted such more restricted indemnity
or other provision or such deletions shall be made as shall render Section 1 or
such part thereof valid and enforceable; provided, however, that the terms of
such substituted indemnity or other provision or such deletions shall be
consistent with the provisions of Section 17.


 
8

--------------------------------------------------------------------------------

 
11. Notices to the Company by the Indemnitee.  The Indemnitee agrees to notify
the Company promptly in writing upon being served with or having actual
knowledge of any citation, summons, complaint, indictment or any other similar
document relating to any action which may result in a claim for indemnification
or contribution hereunder.


12. Non-exclusivity.


(a) The rights of the Indemnitee hereunder shall be in addition to any other
rights the Indemnitee may have under the Certificate of Incorporation or By-laws
of the Company or of any subsidiary or affiliate of the Company, or under
applicable law or otherwise, and nothing herein shall be deemed to diminish or
otherwise restrict the Indemnitee’s right to indemnification under any such
other provision.  It is the intention of the Company that the Indemnitee be
indemnified hereunder to the maximum extent that a corporation organized under
the laws of Connecticut may indemnify its officers, directors, employees and
agents pursuant to the CBCA, or if applicable law prohibits indemnification to
such extent, to the maximum extent permitted hereunder by causing any subsidiary
or affiliate of the Company to satisfy such obligation on behalf of the
Company.  No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of the Indemnitee under this
Agreement in respect of any action taken or omitted by the Indemnitee prior to
such amendment, alteration or repeal.  To the extent that a change in the CBCA,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Certificate
of Incorporation or By-laws of the Company and this Agreement, it is the intent
of the parties hereto that the Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.
(b) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.


13. Duration of Agreement.  This Agreement shall continue until and terminate
upon the later of: (a) 10 years after the date that the Indemnitee shall have
ceased to serve as a director, officer, employee or agent of, or consultant to,
the Company or, at the request of the Company, as a director officer, employee,
agent or fiduciary of, or consultant to, another corporation, partnership, joint
venture, trust or other enterprise, or (b) one year after the final termination
of any Claim then pending in respect of which Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by the Indemnitee pursuant to Section 7 relating thereto.
 
9

--------------------------------------------------------------------------------

 


14.  Enforcement.
 
(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in consideration of
Indemnitee’s service as a director or officer of, or consultant to, the Company,
and the Company acknowledges that Indemnitee is relying upon this Agreement in
serving as a director or officer of, or consultant to, the Company.
 
(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of Incorporation and
By-laws of the Company and applicable law, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.
 
15. Amendments; Waiver.  No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by all of the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.


16. Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of and be enforceable against the parties hereto and, in the case of the
Company, its successors and assigns (including any direct or indirect successor
by purchase, merger, consolidation or otherwise to all or substantially all of
the business and/or assets of the Company) or, in the case of the Indemnitee,
his or her heirs and legal representative.  This Agreement shall continue in
effect regardless of whether the Indemnitee continues to serve as a director,
officer, employee, agent or fiduciary of, or consultant to, the Company, or any
subsidiary or affiliate of the Company, or any other enterprise at the Company’s
request.


17. Severability.  If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.


18. Governing Law.  The validity, interpretation and performance of this
Agreement shall be governed by the laws of the State of Connecticut applicable
to agreements made and to be performed entirely within such State.


 
10

--------------------------------------------------------------------------------

 
19. Liability Insurance. To the extent the Company maintains at any time an
insurance policy or policies providing directors’ and officers’ liability
insurance, the Indemnitee shall be covered by such policy or policies, in
accordance with the terms of such policy or policies, to the maximum extent of
the coverage available for any other director or officer of the Company under
such insurance policy or policies.  The purchase and maintenance of such
insurance shall not in any way limit or affect the rights and obligations of the
parties hereto, and the execution and delivery of this Agreement shall not in
any way be construed to limit or affect the rights and obligations of the
Company and/or of the other parties under any such insurance policy.


20. Notices.  All notices, requests, demands and other communications required
or permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand or five business days after mailing by certified or
registered mail, return receipt requested, with postage prepaid, to the
following (or to such other address as the Indemnitee or the Company shall
designate in writing pursuant to the above):


(a)  
If to the Indemnitee:
      At the address for the Indemnitee shown in the Company’s records    

(b)  
If to the Company:
      The Dress Barn, Inc.
30 Dunnigan Drive
Suffern, New York  10901
Attn:  Gene L. Wexler, Esq., Senior Vice President & General Counsel
   

21. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.  Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.
 
22. Miscellaneous.    Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate.  The headings of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.


[Signature Page Follows]
 
 
11

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.



              THE DRESS BARN, INC.          
 
By:
/s/ Elliot S. Jaffe      
Elliot S. Jaffe
Chairman
                     
/s/ Burt Steinberg
Burt Steinberg
         

 


 